DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 03/25/2021 in response to the Non-Final Rejection mailed on 02/01/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 2-3, 5, 11-14, 16-17, and 20-27 are cancelled.
4.	Claims 1, 4, 6-7, 10, and 29-30 are pending.
5.	Applicant’s remarks filed on 03/25/2021 in response to the Non-Final Rejection mailed on 02/01/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Objections
6.	The objection of claims 1-4, 6-7, 10, and 29-30 is withdrawn in view of applicant’s amendment to the claims to recite 2-hydroxyisobutyric acid at least once.
Claim Rejections - 35 USC § 112(f)
7.	Applicant’s amendment to the claims to include additional details supported by the teachings of the specification with respect to means and steps of these claims is acknowledged, and the claims are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Claim Rejections - 35 USC § 112(a), or First Paragraph
8.	The written description rejection of claims 2-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claims 2-3.
9.	The scope of enablement rejection of claims 2-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claims 2-3.
10.	The written description of claims 1, 4, 6-7, 10, and 29-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	As amended, claim 1, is drawn in relevant part to a process for biosynthesis of 2-hydroxyisobutyric acid (2-HIBA), and/or derivatives thereof and/or compounds related thereto, said process comprising:  obtaining a C. necator organism capable of producing 2-HIBA, derivatives thereof and/or compounds related thereto; altering the organism to express an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in the SEQ ID NO:  15; and producing more 2-HIBA, and or derivatives thereof and/or compounds related thereto by the altered organism as compared to the unaltered organism.    The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the expressed RcmA is unlimited.  Furthermore in view of the indefinite article “an” and relative term “about”, the structure of the claimed polypeptide is unlimited.
	As amended, claim 4 is drawn in relevant part to the process of claim 1, wherein the RCM comprises B. massiliosenegalensis RcmA (SEQ ID NO: 15).  The structure and function of the expressed RcmA is unlimited.
 C. necator organism that results in expression of any acetoacetyl-CoA transferase is unlimited.
	Claim 7 is drawn to the process of claim 6, wherein the acetoacetyl-CoA transferase, PhaA is C. necator acetoacetyl-CoA transferase, PhaA (SEQ ID NO: 19) or a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to an amino acid sequence set forth in SEQ ID NO:  19 or is encoded by a nucleic acid sequence comprising SEQ ID NO;  20 or a nucleic acid sequence encoding a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to the nucleic acid sequence set forth in SEQ ID NO:  20 or a functional fragment thereof.  The structure and function of the polypeptide and polypeptide encoded by a nucleic acid is unlimited.  Furthermore in view of the indefinite article “an” and “a” and the phrase “fragment thereof”, the structure of the claimed polypeptide and polypeptide encoded by a nucleic acid is unlimited.
	Claim 10 is drawn to the process of claim 1, wherein the organism is further altered to abolish PHA synthase activity.  The structure and function of the alteration that results in abolishment of PHA synthase activity is unlimited.
	As amended, claim 29 is drawn in relevant part to a process for biosynthesis of 2-HIBA and derivatives and compounds related thereto, said process comprising providing a means capable of producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto and producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto with said means, wherein said means comprises a C. necator organism expressing an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in the SEQ ID NO: 15; and producing more 2-HIBA, and or derivatives thereof and/or compounds related thereto by the altered organism as compared to the unaltered organism.    The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the expressed RcmA is unlimited.  Furthermore in view of the indefinite article “an” and relative term “about”, the structure of the claimed polypeptide is unlimited.
	As amended, claim 30 is drawn in relevant part to a process for biosynthesis of 2-HIBA, and derivatives thereof, and compounds related thereto, said process comprising:  a step for performing a function of altering a C. necator organism capable of producing 2-HIBA, derivatives thereof, and/or compounds related thereto such that the altered organism produces more 2-HIBA, derivatives thereof, and/or compounds compared to a corresponding unaltered organism, wherein said C. necator is altered to express an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in the SEQ ID NO:  15; and a step for performing a function of producing 2-HIBA, derivatives thereof, and/or compounds related thereto in the altered organism.  The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the expressed RcmA is unlimited.  Furthermore in view of the indefinite article “an” and relative term “about”, the structure of the claimed polypeptide is unlimited.
Cupriavidus necator host cell transformed with a nucleic acid encoding the R-enantioselective 3-hydroxybutyryl CoA mutase of the amino acid sequence of SEQ ID NOs: 9, 11, 15, and 17 in combination with overexpression of an acetoacetyl-CoA transferase and deletion of a PHA synthase that produces 2-hydroxyisobutyrate ). Other than this species, the specification fails to disclose by drawing, description, or structural formula any other alteration to any host cell capable of producing any compound as encompassed by the claims.  The specification fails to disclose which modifications to claimed nucleic acids and polypeptides that are encompassed by the claims that result in the claimed enzymes of any function.  
In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed 02/01/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed 02/01/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious 
The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 02/01/2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; 02/01/2021) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of organism, expression system, and exogenous nucleic acids any organism.  
Furthermore, given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure of a polypeptide of RCM activity, there is no general knowledge in the art about RCM activity that general similarity of structure confers the activity.  As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicant’s remarks, applicants in summary contend that claims 1, 29, and 30 have been amended to recite a C. necator organism altered to express an RCM comprising B. massiliosenegalensis RcmA (SEQ ID NO:  15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in SEQ ID NO: 15.  
	This argument is found to be not persuasive in view of the modified rejection set forth above. MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genfus]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of variant enzymes encompassed by the claim that can is highly variant and not limited to those variants disclosed in the specification and includes any polypeptide of any mutation. The claims recite the transitional phrase “comprising” or “expressing an” in relation to the RCM, which without a definite article following the phrase “comprising” and the grammatically indefinite article “an” following “expressing” is given its broadest and reasonable interpretation as reading on the fragments of the sequences that are recited in the claims.  It is suggested if applicants desire for the claims to be limited to the specific sequences and a specific percent sequence identity to amend the claims to recite “comprising the” or “expressing the” and/or “at least 80% sequence identity to the amino acid sequence”.
11.	The scope of enablement rejection of claims 1, 4, 6-7, 10, and 29-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.  
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and 
	The nature of the invention:  According to the specification, the present invention relates to biosynthetic methods and materials for the production of hydroxy fatty acid anions, such as 2-hydroxyisobutyric acid.  
	(A) The breadth of the claims:  As amended, claim 1 is drawn in relevant part to a process for biosynthesis of 2-hydroxyisobutyric acid (2-HIBA), and/or derivatives thereof and/or compounds related thereto, said process comprising:  obtaining a C. necator organism capable of producing 2-HIBA, derivatives thereof and/or compounds related thereto; altering the organism to express an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in the SEQ ID NO:  15; and producing more 2-HIBA, and or derivatives thereof and/or compounds related thereto by the altered organism as compared to the unaltered organism.    The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the expressed RcmA is unlimited.  Furthermore in view of the indefinite article “an” and relative term “about”, the structure of the claimed polypeptide is unlimited.
	As amended, claim 4 is drawn in relevant part to the process of claim 1, wherein the RCM comprises B. massiliosenegalensis RcmA (SEQ ID NO: 15).  The structure and function of the expressed RcmA is unlimited.
 C. necator organism that results in expression of any acetoacetyl-CoA transferase is unlimited.
	Claim 7 is drawn to the process of claim 6, wherein the acetoacetyl-CoA transferase, PhaA is C. necator acetoacetyl-CoA transferase, PhaA (SEQ ID NO: 19) or a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to an amino acid sequence set forth in SEQ ID NO:  19 or is encoded by a nucleic acid sequence comprising SEQ ID NO;  20 or a nucleic acid sequence encoding a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to the nucleic acid sequence set forth in SEQ ID NO:  20 or a functional fragment thereof.  The structure and function of the polypeptide and polypeptide encoded by a nucleic acid is unlimited.  Furthermore in view of the indefinite article “an” and “a” and the phrase “fragment thereof”, the structure of the claimed polypeptide and polypeptide encoded by a nucleic acid is unlimited.
	Claim 10 is drawn to the process of claim 1, wherein the organism is further altered to abolish PHA synthase activity.  The structure and function of the alteration that results in abolishment of PHA synthase activity is unlimited.
	As amended, claim 29 is drawn in relevant part to a process for biosynthesis of 2-HIBA and derivatives and compounds related thereto, said process comprising providing a means capable of producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto and producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto with said means, wherein said means comprises a C. necator organism expressing an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in the SEQ ID NO: 15; and producing more 2-HIBA, and or derivatives thereof and/or compounds related thereto by the altered organism as compared to the unaltered organism.    The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the expressed RcmA is unlimited.  Furthermore in view of the indefinite article “an” and relative term “about”, the structure of the claimed polypeptide is unlimited.
	As amended, claim 30 is drawn in relevant part to a process for biosynthesis of 2-HIBA, and derivatives thereof, and compounds related thereto, said process comprising:  a step for performing a function of altering a C. necator organism capable of producing 2-HIBA, derivatives thereof, and/or compounds related thereto such that the altered organism produces more 2-HIBA, derivatives thereof, and/or compounds compared to a corresponding unaltered organism, wherein said C. necator is altered to express an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in the SEQ ID NO:  15; and a step for performing a function of producing 2-HIBA, derivatives thereof, and/or compounds related thereto in the altered organism.  The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the expressed RcmA is unlimited.  Furthermore in view of the indefinite article “an” and relative term “about”, the structure of the claimed polypeptide is unlimited.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed process to produce any compound by any alteration to any organism is structurally and functionally unlimited. The structure and function of the claimed polypeptides and nucleic acids encoding polypeptides are unlimited. In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed on 02/01/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed on 02/01/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 02/01/2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed on 02/01/2021) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of process for producing any compound with any altered organism, i.e. a process for producing 2-hydroxyisobutyric acid by culturing a Cupriavidus necator host cell transformed with a nucleic acid encoding the R-enantioselective 3-hydroxybutyryl CoA mutase of the amino acid sequence of SEQ ID NOs: 9, 11, 15, and 17 in combination with overexpression of an acetoacetyl-CoA transferase and deletion of a PHA synthase.  Other than this working example, the specification fails to disclose any other working examples of any other process to produce any compound. Moreover, the specification fails to provide guidance regarding modification(s) to host cells, polypeptides and nucleic acids that maintain the desired activity.
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 9 of applicant’s remarks, applicants in summary contend that claims 1, 29, and 30 have been amended to recite a C. necator organism altered to express an RCM comprising B. massiliosenegalensis RcmA (SEQ ID NO:  15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in SEQ ID NO: 15.  
	This argument is found to be not persuasive in view of the modified rejection set forth above.  The genus of variant enzymes that are encompassed by the claims is not limited to those variants disclosed in the specification and includes any polypeptide of any mutation.  There is no disclosure regarding mutations and modifications to the polypeptides that are encompassed by the claims that one skilled in the art would expect to have the desired function.  The claims recite the transitional phrase “comprising” or “expressing an” in relation 
Claim Rejections - 35 USC § 112(b)
12.	The rejection of claims 4 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative terms “about” is withdrawn in view of applicant’s amendment to the claims 4 and 7 to remove said term.
13.	Claims 1, 4, 6-7, 10, and 29-30 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicant’s amendment to the claims 1, 29 and 30 to recite the term “about”.
	The term “about” in claims 1, 29, and 30 is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of   
Claim Rejections - 35 USC § 102
14.	The rejection of claims 2-3 under 35 U.S.C. 102(a)(1) as being anticipated by Reinecke et al. (US Patent Application Publication 2011/0171702; cited on IDS filed on 05/30/2019) as evidenced by KEGG enzyme 5.4.99.2 (obtained 01/25/2021; cited on PTO-892 mailed on 02/01/2021) is withdrawn in view of applicant’s amendment to the claims to cancel claims 2-3.
15.	The rejection of claims 1, 4, 6-7, 10, and 29-30 under 35 U.S.C. 102(a)(1) as being anticipated by Reinecke et al. (US Patent Application Publication 2011/0171702; cited on IDS filed on 05/30/2019) as evidenced by KEGG enzyme 5.4.99.2 (obtained 01/25/2021; cited on PTO-892 mailed on 02/01/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.
16.	As amended, claims 1, 4, 6-7, and 10 are drawn in relevant part to a process for biosynthesis of 2-hydroxyisobutyric acid (2-HIBA), and/or derivatives thereof and/or compounds related thereto, said process comprising:  obtaining a C. necator organism capable of producing 2-HIBA, derivatives thereof and/or compounds related thereto; altering the organism to express an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in the SEQ 
	As amended, claim 29 is drawn in relevant part to a process for biosynthesis of 2-HIBA and derivatives and compounds related thereto, said process comprising providing a means capable of producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto and producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto with said means, wherein said means comprises a C. necator organism expressing an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in the SEQ ID NO: 15; and producing more 2-HIBA, and or derivatives thereof and/or compounds related thereto by the altered organism as compared to the unaltered organism.    
	As amended, claim 30 is drawn in relevant part to a process for biosynthesis of 2-HIBA, and derivatives thereof, and compounds related thereto, said process comprising:  a step for performing a function of altering a C. necator organism capable of producing 2-HIBA, derivatives thereof, and/or compounds related thereto such that the altered organism produces more 2-HIBA, derivatives thereof, and/or compounds compared to a corresponding unaltered organism, wherein said C. necator is altered to express an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities exhibiting at least about 80% sequence identity to an amino acid sequence set forth in the SEQ ID NO:  15; and a step for performing a function 
17.	With respect to claim 1, Reinecke et al. teach a process for the biosynthesis of 2-hydroxyisobutyric acid comprising obtaining an organism that has been genetically engineered to produce more 2-hydroxyisobutyric acid than a wild type [see Abstract; paragraphs 0011-0013].  Reinecke et al. teach the process wherein the organism is Cupriavidus necator (synonymous with Ralstonia eutropha) [see paragraphs 0027 and 0120].  Reinecke et al. teach the process wherein the organism is altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044].  Although Reinecke et al. does not explicitly teach that the mutase is R-enantioselective, evidentiary reference KEGG enzyme is cited in accordance with MPEP 2131.01 to demonstrate that enzymes of the class EC 5.4.99.2 are R-enantioselective.  Reinecke et al. teach the process wherein the organism is altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044] (interpreted as reading on the claim given that the polypeptide need only share at least two contiguous amino acid residues with SEQ ID NO:  15 in view of the phrase “comprising” without a definite article and indefiniteness to the term “about”).
	With respect to claim 4, Reinecke et al. teach the process wherein the organism is altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044] (interpreted as reading on the claim given that the polypeptide need only share at least two contiguous amino acid 
	With respect to claim 6, Reinecke et al. teach the process wherein the organism is further altered to express acetoacetyl-CoA transferase PhaA [see paragraph 0042].
	With respect to claim 7, Reinecke et al. teach the process wherein the organism is further altered to express acetoacetyl-CoA transferase PhaA [see paragraph 0042] (interpreted as a polypeptide with similar activities or fragment thereof given that the polypeptide need only share at least two contiguous amino acid residues with SEQ ID NO:  19).
	With respect to claim 10, Reinecke et al. teach the process wherein the activity of an enzyme that catalyzes the conversion of 3-hydroxybutyryl-CoA to polyhydroxybutyrate has a lower activity that its wild type wherein the enzyme is polyhydroxyalkanoate synthase [see paragraphs 0046-0047].
	With respect to claims 29-30, Reinecke et al. teach a process for the biosynthesis of 2-hydroxyisobutyric acid comprising obtaining an organism that has been genetically engineered to produce more 2-hydroxyisobutyric acid than a wild type [see Abstract; paragraphs 0011-0013].  Reinecke et al. teach the process wherein the organism is Cupriavidus necator (synonymous with Ralstonia eutropha) [see paragraphs 0027 and 0120].  Reinecke et al. teach the process wherein the organism is altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044].  Although Reinecke et al. does not explicitly teach that the mutase is R-enantioselective, evidentiary reference KEGG enzyme is cited in accordance with MPEP 2131.01 to demonstrate that enzymes of the class EC 5.4.99.2 are R-enantioselective.  Reinecke et al. 
	RESPONSE TO REMARKS:  Beginning on p. 10 of applicant’s remarks, applicants in summary contend that the claims have been amended in such a way that Reinecke et al. does not expressly or inherently describe the C. necator organism as claimed.
	This argument is found to be not persuasive in view of the modified rejection set forth above.  Briefly, the claims recite the transitional phrase “comprising” or “expressing an” in relation to the RCM, which without a definite article following the phrase “comprising” and the grammatically indefinite article “an” following “expressing” is given its broadest and reasonable interpretation as reading on the fragments of the sequences that are recited in the claims.  It is suggested if applicants desire for the claims to be limited to the specific sequences and a specific percent sequence identity to amend the claims to recite “comprising the” or “expressing the” and/or “at least 80% sequence identity to the amino acid sequence”.
After Final Consideration Program 2.0
18	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested 
Conclusion
19.	Status of the claims:
	Claims 1, 4, 6-7, 10, and 29-30 are pending.
	Claims 1, 4, 6-7, 10, and 29-30 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656